DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 9/27/19 in cluding claims 1-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Malegaonkar et al ( US 9554091), henceforth, .’091.
For claims 1 and 11, ‘091 discloses following limitations:
An apparatus comprising circuitry configured to: 
(‘091:, Col. 12 lines 31-32, apparatus is provided comprising: a microphone array (Microphone array reads on circuitry inside apparatus))
determine a location of a user, based on sound data representing speech of the user; 
(‘091: col. 12 lines 35-40, determine a position of the user device relative to the microphone array based on the detected ultrasound and recovering the user identity from the detected ultrasound; determine a position of the active talker relative to the microphone array based on the detected audio. ( Audio from talker reads on speech. ) Further, refer to  block 330, fig. 3 and col. 5 lines 59-67, At 330, MA 118 also detects audio that is in the frequency range of human hearing (i.e., human perceptible audio) either concurrently or non-concurrently with the ultrasound. The audio may include human speech/voice originating from either participant 106(a) or 106(b) (or both) if/while the participant is actively talking, in which case the detected audio represents audio from an active talker. Endpoint 104(a) determines a position of the active talker (i.e., a position of a source or an origin of the human-perceptible audio) relative to MA 118 based on the detected audio.)
and 
identify the user based on the determined location of the user and user identification information and location information received from a mobile device.
(‘091: col. 4 line 60-col. 5 line 7, fig. 3, at block 315, endpoint 104(a)  ( Apparatus ) decodes/recovers the user identity (e.g., Person A) for participant 106(a), and optionally the device ID for user device 108(a), from the detected ultrasound corresponding to (i.e., transmitted by) user device 108(a). Endpoint 104(a) associates the recovered user identity (e.g., Person A) with user device 108(a) because the user identity was recovered from the ultrasound transmitted by that user device. To do this, endpoint 104(a) may store a mapping of the recovered user identity to the recovered device ID. Similarly, endpoint 104(a) decodes/recovers the user identity (e.g., Person B) for participant 106(b), and optionally the device ID of user device 108(b), from the detected ultrasound corresponding to user device 108(b). Endpoint 104(a) associates the recovered user identity (e.g., Person B) with user device 108(b). Further, in col. 12 lines 35-40, determine a position of the user device relative to the microphone array based on the detected ultrasound and recovering the user identity from the detected ultrasound; determine a position of the active talker relative to the microphone array based on the detected audio)

For claims  2 and 12, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation: 
wherein the circuitry is further configured to associate at least one user identification with the determined location of the user, based on the sound data, and wherein the user is identified by comparing the at least one user identification and the determined location of the user with the user identification information and the location information received from the mobile device.
	(‘091: see abstract, detect ultrasound transmitted by a user device and that is encoded with a user identity. The endpoint determines a position of the user device relative to the microphone array based on the detected ultrasound and recovers the user identity from the detected ultrasound. The microphone array also from detects audio in an audio frequency range perceptible to humans an active talker, and determines a position of the active talker relative to the microphone array based on the detected audio. The endpoint determines whether the position of the active talker and the position of the user device are within a predetermined positional range of each other. If it is determined that the positions are both within the predetermined positional range, the endpoint assigns the user identity to the active talker.

	For claims  3 and 13, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:
	wherein determining the location of the user includes determining at least one of a direction and a distance of the user.
(‘091: , coil. 5 line 50- col. 6 line 3, At 325, endpoint 104(a) determines a position of user device 108(a) relative to MA 118 based on the detected ultrasound corresponding to (i.e., transmitted by) user device 108(a). The position may be an angular position relative to the MA, a linear distance of the user device from the MA, or both. Similarly, endpoint 104(a) determines a position of user device 108(b) relative to MA 118 based on the detected ultrasound corresponding to user device 108(b).  At 330, MA 118 also detects audio that is in the frequency range of human hearing (i.e., human perceptible audio) either concurrently or non-concurrently with the ultrasound. The audio may include human speech/voice originating from either participant 106(a) or 106(b) (or both) if/while the participant is actively talking, in which case the detected audio represents audio from an active talker. Endp For claims  3 and 13, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:oint 104(a) determines a position of the active talker (i.e., a position of a source or an origin of the human-perceptible audio) relative to MA 118 based on the detected audio. The position of the active talker may be an angular position relative to MA 118, a distance of the active talker from the microphone array, or both.)

For claims  4 and 14, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:
Wherein the circuitry is further configured to communicate with the mobile device.
(‘091: col. 3 lines 4-15, --- conference endpoints 104 are ultrasound-capable endpoints configured to receive/detect and optionally transmit ultrasonic signals (i.e., ultrasound) as well as receive/detect and transmit audio in a frequency range that is perceptible to human hearing, as described below. Similarly, user devices 106 are ultrasound-capable user devices configured to transmit and optionally receive ultrasound. A pair of co-located ultrasound-capable devices, such as an ultrasound-capable endpoint and an ultrasound-capable user device, are capable of communicating with each other over a wireless ultrasound link, as described below..)For claims  5 and 15, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:wherein the mobile device is configured to determine a location and to provide location information being indicative of the determined location, and wherein the circuitry is further configured to receive the location information.
(‘091: col.n7 lines 59-62, The endpoint transmits from an ultrasound loudspeaker thereof an ultrasound signal to a user device that has already paired with the endpoint (based on ultrasound previously transmitted by the user device to the endpoint).)

For claims  6 and 16, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:
wherein the mobile device is configured to identify a user wearing the mobile device and to provide user identification information being indicative of the determined user, and wherein the circuitry is further configured to receive the user identification information.
(‘091: col. 4 lines 43-47, At 310, user device 108(a) transmits ultrasound encoded with the personal user information (e.g., user identity Person A) for participant 106(a) that uniquely identifies the participant, and optionally encoded with the device ID of user device 108(a))

For claims  7 and 17, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:
wherein additional sound data generated via a microphone of the mobile device is used for identifying the user.	
(‘091:, col. 4 lines 43-57, At 310, user device 108(a) transmits ultrasound encoded with the personal user information (e.g., user identity Person A) for participant 106(a) that uniquely identifies the participant, and optionally encoded with the device ID of user device 108(a). MA 118 of endpoint 104(a) detects the encoded ultrasound transmitted by user device 108(a). Similarly, user device 108(b) transmits ultrasound encoded with the personal user information (e.g., user identity Person B) for participant 106(b) and optionally the user ID of user device 108(b)).

For claims  8 and 18, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:
wherein the mobile device is configured to receive a user input and to provide user input information, and wherein the circuitry is further configured to receive the user input information for identifying the user.
(‘091:, col. 10 lines 54-58, wherein the mobile device is configured to receive a user input and to provide user input information, and wherein the circuitry is further configured to receive the user input information for identifying the user. Refer to col. 11 lines 55-60.)
	
For claims  9 and 19, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively. In addition, ‘091 discloses following limitation:
wherein the circuitry is further configured to request the user input information from the mobile device.
(‘091: , col. 10 lines 53-57, requesting face recognition data for identifying the user.)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over ‘091  as applied to preceding claims] above, and further in view of Child et al (US 20170245125 ), henceforth, ‘125.
For claims 10 and 20, ‘091 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively , with the exception of  following limitation, which is disclosed by ‘125, as follows:
requesting face recognition data for identifying the user.	
(‘125: [0104] The identification module 310 may retrieve signals (e.g., a device location, execution of a work-related app, access to a network VPN, voice recognition, facial recognition, participation in a conference call)
 from home) and generate a set of user behavioral patterns that may be indicative of recurring patterns of the user..
It would have been obvious before the effective date of invention to have combined the limitations of ‘125 with those of ‘091 for the advantage of identification of user.
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawasaki et al ( 6988070 ) discloses A voice control system for managing home electrical appliances includes a home agent server (HAS) connected to the home electrical appliances, a microphone and a speaker linked to the agent server through an in-house network. An transaction processing (TP) program runs on HAS and interprets the user's voice request to find a destined appliance and a manner of control the same, and performs the requested control to the destined appliance. The result is notified to the user by means of a voice message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivjican be reached on 571-270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647